931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Segun J. ONABAMIRO, a/k/a Scott Ambogosa, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Gabriel ODEGHE, Defendant-Appellant.
No. 90-5817, 90-5818.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 23, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CR-90-47-A)
Charles Norman Shaffer, Peter I.J. Davis, Shaffer and Davis, Chartered, Rockville, Md., for appellant Onabamiro.
Brian D. West, Sandground, Smolen, Barondess, West & Plevy, P.C., Vienna, Va., for appellant Odeghe.
Henry E. Hudson, United States Attorney, Robert C. Chestnut, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Segun Onabamiro and Gabriel Odeghe were convicted by a jury of distributing over 100 grams of heroin in violation of 21 U.S.C. Secs. 841(a) and (b)(1)(B)(i).  Both appeal the sentence imposed and we affirm.


2
Onabamiro and Odeghe contend that the district court erred in finding that they were leaders or organizers in a criminal activity involving five or more participants.  Each received a four-level increase in offense level as a result.  U.S.S.G. Sec. 3B1.1(a).  A defendant's role in the offense is a factual question which is reviewed under the clearly erroneous standard.    United States v. Sheffer, 896 F.2d 842, 846 (4th Cir.), cert. denied., 59 U.S.L.W. 3246 (U.S.1990).  Here, the district court considered statements by the defendants themselves concerning other participants as well as information from the confidential informant.  On the record before us, we cannot say that the district court's determination that appellants were leaders or organizers was clearly erroneous.


3
The judgment of the district court is, therefore, affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.